Citation Nr: 1504906	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for hypertension on a schedular basis.

2.  Entitlement to an extraschedular rating for hypertension.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to increased ratings for diabetes mellitus and peripheral neuropathies of all the extremities have been raised in a July 2014 statement but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board finds that in light of the March 2014 VA examiner's statement that the Veteran's service-connected hypertension impacts his ability to work by causing dizziness and fluctuating blood pressures with exertional activities and her additional notation that in 2012 the Veteran retired from his job due to physical problems and not being able to perform job duties raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is part of an increased rating claim when such claim is raised by the record).

The issues of entitlement to an extraschedular rating for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension has required management by daily medications; however, it has not been manifested by diastolic pressure of predominantly 100 or more or by systolic pressure of predominantly 160 or more.

2.  Over the course of the appeal, the audiological evaluations reflect that the Veteran's bilateral hearing loss was manifested by no worse than level II hearing impairment in each ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for hypertension on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 7101 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A March 2010 letter satisfied the duty to notify provisions for the claim for a compensable disability rating for bilateral hearing loss.

The ratings claim for hypertension arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has not indicated, and the evidence of record does not show, that he is in receipt of benefits from the Social Security Administration.

The Veteran was provided VA medical examinations in April 2010 and March 2014.  The examination reports are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and treatment records, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran is currently assigned an initial noncompensable rating for hypertension secondary to diabetes mellitus II under DC 7913-7101.  

A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

A review of blood pressure readings from VA medical center (VAMC) treatment records prior to 2010 does not demonstrate that the Veteran's hypertension  resulted in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A February 2010 Primary Care Note recorded blood pressure readings of 175/92, 154/86, and 146/81.

The Veteran underwent a VA examination in April 2010.  His blood pressure readings were 152/87, 143/85, and 146/84.

A January 2012 Nursing Telephone Encounter Note shows that the Veteran reported that his blood pressure (systolic) normally runs in the 140s.

A February 2012 Primary Care Note reviewed the Veteran's medical history and noted that his blood pressure had been well controlled for the last 2 years, except on January 4, 2012, and January 6, 2012.  The Veteran's blood pressures were 157/89 on January 4th and 161/95 on January 6th.  Since March 2010 his blood pressure has been running in the 120s-140s/60s-70s predominantly.  He has not had any blood pressure readings predominantly running in the 160s or higher for systolic pressure or 100s or higher for diastolic pressure.  The Veteran's blood pressure reading during this appointment was 128/79.

In his February 2012 substantive appeal, the Veteran argued that his hypertension should be compensable.  He stated that he has consistently had blood pressure readings at the VAMC above 160 systolic and 100 diastolic but the nurses would always wait a little while and redo the test and he would have a lower rating.  When he has taken his own blood pressure readings he has had systolic pressure over 200 and diastolic pressure over 110.  He believes that his blood pressure has been uncontrolled for some time, and just because it is currently controlled by medication does not mean that it will not become uncontrolled again in the future.

VAMC records show that the Veteran's blood pressure in the first half of 2013 was systolic pressure in the low 90s and diastolic pressure in the 50s and 60s.  August 2013 VAMC records show that his blood pressure readings returned to average around the 120s for systolic pressure and the upper 60s and 70s for diastolic pressure.

The Veteran underwent another VA examination in March 2014.  His blood pressure readings were 132/77, 138/77, and 124/67.  The family nurse practitioner commented that the Veteran's hypertension does impact his ability to work by causing dizziness and fluctuating blood pressures with exertional activities.  She wrote that in 2012 the Veteran retired from his job due to physical problems and not being able to perform job duties.

The evidence of record does not indicate that the Veteran's hypertension has resulted in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Diastolic pressure has never been recorded at or above 100.  Systolic pressure was recorded at or above 160 on two isolated instances, February 2010 and January 2012.  According to VAMC treatment records the Veteran's blood pressure has been controlled.  Generally, both systolic and diastolic pressures have been at noncompensable levels.

DC 7101 also allows for a 10 percent rating if the Veteran had a history of diastolic pressure predominantly 100 or more that has since been controlled by continuous medication.  VAMC treatment records show that his blood pressure is controlled by medication but his diastolic pressure has never been recorded at or above 100.

In February 2012 the Veteran alleged that blood pressure readings that he took at home showed over 200 systolic pressure and over 110 diastolic pressure.  The Veteran is competent to report his blood pressure readings at home; however the Board finds his lay testimony is outweighed by the objective medical evidence from the same time period which shows lower blood pressure readings as detailed above.  Moreover, his statements are contradicted by VA records which show that in 2012 the Veteran told a VA nurse over the phone that his systolic pressures normally ran in the 140s.  Accordingly, his statement that his blood pressure readings at home showed over 200 systolic and over 110 diastolic are given very low probative value which is outweighed by the objective blood pressure readings of record.

In sum, the preponderance of the evidence is against the claim for a compensable initial rating for hypertension on a schedular basis; there is no doubt to be resolved; and a compensable initial rating for hypertension on a schedular basis is not warranted.  

Bilateral Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

During a February 2010 Audiology Consult, the Veteran reported that he has to set his TV volume so loud that  it bothers his wife, his home phone has to be set to the maximum volume, and his cell phone has to be set to vibrate because he can't hear it ring.  He works on the railroad and uses hearing protection at work.  Objective testing revealed mild to moderate bilateral sensorineural hearing loss with excellent word recognition.  The audiologist concluded that the Veteran may benefit from audio amplification so hearing aids were ordered.

An April 2010 VA examination showed puretone thresholds (in decibels) of:


HERTZ 

500
1000
2000
3000
4000
RIGHT
35
35
35
30
40
LEFT
25
35
25
25
25

This produced a puretone threshold average of 35 decibels in the right ear and 28 decibels in the left ear.  The VA examination also recorded Maryland CNC speech discrimination scores as 92 percent in each ear.  The audiologist commented that these results were fairly consistent with those of the Audiology Consult two months earlier.  Applying the April 2010 VA examination results to Table VI yields a finding of level I hearing loss in each ear, which corresponds to a noncompensable rating.  

The Veteran underwent another VA examination in March 2014 which showed puretone thresholds (in decibels) of:


HERTZ 

500
1000
2000
3000
4000
RIGHT
35
35
40
45
65
LEFT
40
50
40
45
45

This produced a puretone threshold average of 46 decibels in the right ear and 45 decibels in the left ear.  The VA examination also recorded Maryland CNC speech discrimination scores as 88 percent in each ear.  Applying the March 2014 VA examination results to Table VI yields a finding of level II hearing loss in each ear, which corresponds to a noncompensable rating.  

The Veteran's April 2010 and March 2014 examination results correspond to a noncompensable rating.  In the absence of any additional medical evidence that complies with 38 C.F.R. § 4.85 and shows a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, schedular disability ratings for hearing loss are based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  
Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  

The March 2014 examination report detailed the functional effects of the Veteran's hearing loss; additional effects were also described in lay statements by the Veteran and in the February 2010 audiology consult.  These effects include having to set the TV and home telephone to loud volumes and setting his cell phone to vibrate because he can't hear it ring.  These effects did not impact his work.  The Board notes that these are the resultant effects from the symptoms of hearing loss.  The actual symptoms of hearing loss are expressly considered by the schedular rating criteria.  Accordingly, these effects are not considered exceptional symptoms, but rather they are consistent with the effects to be expected when an individual has the symptoms of hearing loss that are contemplated by the schedular rating criteria.  .  Thus, the Board finds that referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a compensable disability rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.  


ORDER

A compensable schedular rating for hypertension is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

As discussed above, a March 2014 VA examination report reflects that the Veteran's hypertension impacts his work by causing dizziness and fluctuating blood pressures with exertional activities and that in 2012 the Veteran retired from his job due to physical problems and not being able to perform job duties.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  This matter must be remanded to allow for proper notice and any necessary development.  As any potential development on the TDIU issue could impact entitlement to an extraschedular rating for hypertension, the Board finds that the two issues are inextricably intertwined and will defer action on the extraschedular issue at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issue is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for the issue of entitlement to a TDIU and conduct any necessary development on this issue.

2.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU and entitlement to an extraschedular rating for hypertension.  If any of the determinations remain adverse to the Veteran, issue a supplemental statement of the case and provide him and his representative an opportunity to respond thereto.  Then return the case to the Board for further appellate consideration if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


